                                            Case 3:20-cv-05628-JD Document 24 Filed 04/07/21 Page 1 of 4




                                   1                                   UNITED STATES DISTRICT COURT

                                   2                                  NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4       HUGUETTE NICOLE YOUNG,                          Case No. 3:20-cv-05628-JD
                                                         Plaintiff,
                                   5
                                                                                           ORDER RE DISMISSAL
                                                  v.
                                   6

                                   7       XAVIER BECERRA,
                                                         Defendant.
                                   8

                                   9          Pro se plaintiff Young sued the California Attorney General over a COVID-19

                                  10   announcement by Governor Newsom in June 2020 stating that “Californians are now required to

                                  11   wear face coverings in public spaces.” Dkt. No. 15 ¶ 1 (second amended complaint or SAC)

                                  12   (emphasis removed). The SAC does not state a specific claim, but alleges that the face mask
Northern District of California
 United States District Court




                                  13   guideline violates what Young understands to be a First Amendment right “to smile at others” and

                                  14   “communicate audibly, clearly, and expressively.” Id. ¶ 2. Young seeks injunctive relief, and

                                  15   attorney’s fees and costs. Id. at p. 33.

                                  16          The case has hit several road bumps. The Court entered an order that required Young to

                                  17   obtain prior approval before filing motions after she filed several motions that were untenable on

                                  18   their face. See Dkt. No. 17. The Court also entered an order to show cause why the case should

                                  19   not be dismissed after Young did not respond to a motion to dismiss and was otherwise

                                  20   incommunicado. See Dkt. No. 21. Young eventually answered the OSC with a statement that she

                                  21   was homeless and living out of her car. Dkt. No. 22-1 at 2. The Court acknowledged this and

                                  22   dissolved the OSC.

                                  23          As matters currently stand, defendant has asked to dismiss the SAC for lack of standing

                                  24   and on Eleventh Amendment grounds. Dkt. No. 18.1 Young did not file a separate opposition to

                                  25   the motion, but made responsive comments in her OSC filing, which the Court accepted as an

                                  26
                                       1
                                  27     Strictly speaking, the motion was directed to a prior complaint, which was superseded when
                                       Young filed the SAC. See Dkt. No. 18 at 1 n.1. Defendant agrees the SAC is not materially
                                  28   different, and that the same arguments apply. Id. For the sake of clarity, the SAC is deemed to be
                                       the operative complaint.
                                           Case 3:20-cv-05628-JD Document 24 Filed 04/07/21 Page 2 of 4




                                   1   opposition to the motion. Dkt. No. 23.

                                   2          The case is dismissed without prejudice, and ordered closed. Young’s pending motions are

                                   3   denied as moot. See Dkt. Nos. 9, 16. Defendant’s request for judicial notice is denied as moot.

                                   4   Dkt. No. 18-1. Because the case is being closed, the Court will not amend the caption to reflect

                                   5   the change in the name of the California Attorney General.

                                   6          The reasons for dismissal are straightforward. While a pro se complaint is liberally

                                   7   construed, see Bernhardt v. Los Angeles Cty., 339 F.3d 920, 925 (9th Cir. 2003), enough facts

                                   8   must be alleged to plausibly demonstrate that the plaintiff has a cognizable claim and is a proper

                                   9   person to bring it. Young has not done that. To start, Young has not stated a good claim under the

                                  10   First Amendment. In a recent order by the Supreme Court in a case that involved a First

                                  11   Amendment challenge to a COVID-19 regulation in California for places of worship, the Chief

                                  12   Justice breathed renewed life into a decision from 1905 that upheld the authority of states to
Northern District of California
 United States District Court




                                  13   compel smallpox vaccinations. The “Constitution principally entrusts ‘[t]he safety and the health

                                  14   of the people’ to the politically accountable officials of the States ‘to guard and protect.’” S. Bay

                                  15   United Pentecostal Church v. Newsom, ___ U.S. ___, 140 S. Ct. 1613 (mem.) (2020) (Roberts,

                                  16   C.J., concurring) (quoting Jacobson v. Massachusetts, 197 U.S. 11, 38 (1905)). Consequently,

                                  17   when state officials “‘undertake[ ] to act in areas fraught with medical and scientific uncertainties,’

                                  18   their latitude ‘must be especially broad.’” Id. (quoting Marshall v. United States, 414 U.S. 417,

                                  19   427 (1974)). In these circumstances, the “‘unelected federal judiciary,’ which lacks the

                                  20   background, competence, and expertise to assess public health and is not accountable to the

                                  21   people,” should tread lightly, if at all. Id. at 1614 (quoting Garcia v. San Antonio Metro. Transit

                                  22   Auth., 469 U.S. 528, 545 (1985)).

                                  23          These principles are particularly apt here because Young’s claim is far from the core

                                  24   speech rights protected by the First Amendment. Free expression applies to the content of speech,

                                  25   not the mechanics of speaking clearly and being able to smile, as Young would have it. See Texas

                                  26   v. Johnson, 491 U.S. 397, 404 (1989). Nothing in the regulation she challenges indicates that it is

                                  27   a content-based restriction, or seeks to limit speech based on its viewpoint or the identity of the

                                  28   speaker. On its face, it is content neutral and imposes reasonable time, place and manner
                                                                                         2
                                           Case 3:20-cv-05628-JD Document 24 Filed 04/07/21 Page 3 of 4




                                   1   requirements that are narrowly tailored to serve a significant government interest, namely

                                   2   controlling a pandemic with a high illness and death toll. See United States v. Grace, 461 U.S.

                                   3   171, 177 (1983). Young has not alleged a plausible First Amendment claim, and her ability to do

                                   4   so in an amended complaint is extremely doubtful.

                                   5          Dismissal is also warranted on the separate ground of lack of standing. Young has not

                                   6   alleged facts showing that she has suffered, or is likely to suffer, a concrete and particularized

                                   7   injury sufficient to establish Article III standing. See Patel v. Facebook Inc., 290 F. Supp. 3d 948,

                                   8   952 (N.D. Cal. 2018) (Article III standing elements). The SAC alleges that she is a citizen and

                                   9   resident of Oregon, Dkt. No. 15 ¶ 21, and so is not immediately subject to a California state face

                                  10   mask requirement. The SAC provides virtually no facts indicating that Young has been subjected

                                  11   to a California mask requirement as a non-resident. Almost all of the SAC is devoted to a highly

                                  12   general and polemical commentary on the CDC, COVID-19, and the efficacy vel non of masks,
Northern District of California
 United States District Court




                                  13   none of which is tied to Young or California in any concrete or particularized way. Young says

                                  14   she was asked to wear a mask at a Walmart in Northern California, see id. ¶ 20, but the SAC does

                                  15   not provide any facts about this event, such as when and where it happened, or what actually

                                  16   transpired.

                                  17          Young also has not alleged facts plausibly demonstrating an imminent threat of irreparable

                                  18   harm from the face mask regulation, which goes to standing and to her request for injunctive

                                  19   relief. See Cal. Physicians Serv., Inc. v. Healthplan Servs., Inc., No. 3:18-cv-03730-JD, 2021 WL

                                  20   879797, at *3 (N.D. Cal. Mar. 9, 2021) (injunction elements). For the most part, the SAC

                                  21   affirmatively pleads that Young will not be in California anytime soon. It states that Young has

                                  22   stopped working as a truck driver, which might have involved travel to California, and is “eager to

                                  23   relocate anywhere opportunity takes her as long as there is no mask mandate,” id. ¶ 21, which

                                  24   would appear to rule out California. In the opposition statement, Young mentioned a Christmas

                                  25   visit to family in California, but did not say that she encountered any face mask issues, and did not

                                  26   state any concrete plans for similar visits. See Dkt. No. 22-1 at 8.

                                  27          At most, the SAC simply alludes to a theoretical possibility that Young might return to

                                  28   California at some future time. Such speculative “‘some day’ intentions -- without any description
                                                                                          3
                                           Case 3:20-cv-05628-JD Document 24 Filed 04/07/21 Page 4 of 4




                                   1   of concrete plans, or indeed even any specification of when the some day will be -- do not support

                                   2   a finding of the ‘actual or imminent’ injury.” Lujan v. Defs. of Wildlife, 504 U.S. 555, 564 (1992);

                                   3   see also City of Los Angeles v. Lyons, 461 U.S. 95, 102 (1983) (plaintiff seeking injunction must

                                   4   show that she “has sustained or is immediately in danger of sustaining some direct injury” that is

                                   5   “both real and immediate, not conjectural or hypothetical.” (internal quotation omitted)). Even if

                                   6   the spotty allegations in the SAC about a prior incident or two were credited, past injury, without

                                   7   more, is not a basis for an injunction. See Lyons, 461 at 103-04.

                                   8          The remaining question is whether Young should be allowed to amend again. The Court’s

                                   9   discretion to deny amendment is particularly broad when a plaintiff has “had multiple

                                  10   opportunities to amend.” Emami v. Nielsen, 465 F. Supp. 3d 991, 999 (N.D. Cal. 2020). Young

                                  11   has had prior opportunities to amend in this case, and appears to have brought more or less the

                                  12   same First Amendment claim in several different federal judicial districts, without success. See
Northern District of California
 United States District Court




                                  13   Young v. McClean, No. 1:20-cv-00417-BLW, 2021 WL 329562, at *2 (D. Idaho Feb. 1, 2021)

                                  14   (listing cases). She has had ample opportunity to air her grievance. Consequently, the Court

                                  15   concludes that further amendment would serve no useful end, and is unlikely to be efficacious

                                  16   given what has been alleged so far. The case is dismissed without prejudice, and ordered closed.

                                  17   No further filings are permitted by either party without the Court’s prior approval.

                                  18          IT IS SO ORDERED.

                                  19   Dated: April 7, 2021

                                  20

                                  21
                                                                                                    JAMES DONATO
                                  22                                                                United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         4
